DAN ALEXANDER & CO.

Identity Through Design

14/10/15
To:
Eldad and Mika
K USA + CAA
K USA + CAA - Retainer
Business Creation by Dan Alexander
Eldad and Mika,

We are now at the end of the branding process of Kalashnikov USA's adapted visual language for the
American market and approaching the last stage of branding and designing the elements for CAA.
The next stage of the process, which we find to be very important for the 2 brands, is to be a full
partner for all marketing and branding activities. Dan Alexander agency sees itself as an integral part
of the success of all this rebranding process.

Following your request we offer to you counseling, guide and art directing to both companies per
hours.

This offer includes global around 50 hours per month for both companies for 12 months. This is just
to make a frame of work and activities.

This retainer contract will include different activities, such as:

e Grid design for different marketing items.

® Print items design -brochure, invitation, etc.

@ Concept for different ideas like: membership club etc.

® Participation in regular Skype calls discussing relevant materials and issues.

se Consulting the marketing and PR team.

e Support and advice on day to day issues, review and confirmation on different product
designs made by the companies team using visual language according to the brands guide
line.

e Design special items upon needs and request.

TEL AVIV BELGRADE

POS 10181 Ma P SAV

         

 

tecLcam
itel corm

    
DAN ALEXANDER & Co.

Identity Through Design

Schedule: 12 month retainer (October 2015-september 2016).
Cost: $ 5,500 per month X 12.

Terms of Payment: 4 equal payments in the beginning of every quarter of the contract.

Notes:

VAT not included.
This proposal is valid for Lmonth.

Additional required expenses such as courier fees, photos, copywriting, illustrations, scans, print
production, print supervising and photo shoot direction, are not included in the above quota, and
will be charged separately, upon demand.

Every design/concept change requested after its approval will be charged additionally.
Every approval stage will include no more than 2 rounds of revisions.

in case of a breach of contract, a 10 % compensation (from the total sum) will be paid by the
client, and this sum will be defined as an agreed compensation, which does not denounce our
right to any other compensation according to the law.

Dan Alexander & Co's credit will appear on the products, given the client's permission.

Einat Lerer
Account manager

Dan Alexander & co

TEL AVIV BELGRADE

POS 10184 Mi lia Pop fa S/V
Aviv 67701

972 3 644R818

POS

 
 
 

    

    

office@ciait
WMAAL CG

   
